—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered January 22, 1996, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the lineup was fair and not impermissibly suggestive (People v Tinnen, 238 AD2d 615; People v Bookman, 232 AD2d 498; People v Biggs, 221 AD2d 649; People v Pinckney, 220 AD2d 539; see also, People v Chipp, 75 NY2d 327, 336, cert denied 49 US 833). Moreover, the record supports the hearing court’s determination that defense counsel was given appropriate notice and a reasonable opportunity to attend the lineup (see, People v Pena, 242 AD2d 545; People v McRae, 195 AD2d 180; cf., People v LaClere, 76 NY2d 670).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are without merit. O’Brien, J. P., Thompson, Santucci and McGinity, JJ., concur.